Citation Nr: 1429973	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 Department of Veterans Affairs (VA) Regional Office (RO) decision. 

The Veteran testified at a video hearing before the undersigned in December 2009; a transcript is associated with the claims file. 

The Veteran's case was previously before the Board in May 2010 and was remanded to the RO.  This case is now returned to the Board for review and disposition.  


FINDINGS OF FACT

1.  The Veteran had left ear hearing loss when accepted for his period of active service. 

2.  The left ear hearing loss did not increase in severity during active service.  

3.  Left ear hearing loss was not incurred in active service and is not related to active service.   

4. The Veteran's tinnitus was not incurred in and is not related to active service. 



CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, required notice was provided by letter in November 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to the VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and service treatment records have been obtained. 

Furthermore, in conducting a June 2010 audiological examination to determine the etiology and date of onset of any current tinnitus and whether the Veteran's left ear hearing loss was aggravated as a result of acoustic trauma in service, the RO substantially complied with the Board's May 2010 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The VA audiological examination in June 2010 and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on an examination of the Veteran by an audiologist with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2009 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In this case, organic diseases of the nervous system to include sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service; including medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Left ear hearing loss

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in May 1966.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
30
15
10
10
0
LEFT
45
25
10
10
10


The Board notes that as the unit's pure tone thresholds at for the left ear 500 Hertz are 45 decibels, this finding meets the definition of hearing loss in the left ear upon entry into service.  See 38 C.F.R. § 3.385.  Since the preexisting left hear hearing loss was noted upon entry into service, the Veteran is not entitled to the presumption of soundness for the left ear, but rather can and does bring a claim for service-connected aggravation of his disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran now has the burden to establish an increase in disability during service, and if shown, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board finds that the weight of the competent and credible evidence establishes that the left ear hearing loss did not increase in severity during service.  While the Veteran contends his left ear hearing loss was aggravated during service, there is no competent evidence that his left ear hearing worsened in service. 

The Veteran explained during his May 2007 audiological examination that his hearing loss had been long-standing in nature, but could not give an exact date of onset.  While testifying in a video hearing in December 2009, the Veteran reported noise exposure by numerous helicopter and jet fighters landing and taking off during his course of service.  Specifically, he indicated he was recruited to repaint the flight line of an airstrip without, or with limited ear protection.  He indicated first that there was no ear protection, but later admitted that he was issued yellow foam earplugs, which he called "worthless." 

Other than the entrance examination findings, the Veteran's service treatment records do not reveal any complaints or findings of hearing loss.  The Veteran's June 1969 separation examination had a 15/15, normal forced whisper test result.  An audiological examination was not performed at that time.  There was no documentation of a hearing evaluation or compliant of hearing loss until 2006, over 35 years post-separation.  

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms.  See Jandreau, 492 F.3d at 1376-77.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to whether the left ear hearing loss increased in severity in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to the severity of the disorder, therefore such issues are not susceptible of lay opinions on etiology.  An opinion as to the severity of hearing loss would require medical expertise and testing and it is not shown that the Veteran has this knowledge or expertise.  

There is no competent evidence supporting the claim that such exposure caused a worsening of the Veteran's left ear hearing loss.  The record is silent as to any complaints or worsening of hearing loss until 2006.  There is no evidence of any audiometric testing or treatment for hearing loss until the 2007 VA audiometric examination.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The only competent and probative opinion regarding whether the Veteran's left ear hearing loss was aggravated during service is the June 2010 VA examiner's audiology report.  On June 2010 audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
35
65
70
LEFT
45
35
20
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  The audiologist stated the results showed a normal to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The examination results establish that the Veteran has a current left ear hearing disability.  38 C.F.R. § 3.385.  

The examiner, while conceding the Veteran's in-service noise exposure, stated that it is less likely than not that the left ear hearing was aggravated as a result of acoustic trauma in-service.  The examiner explained that the Veteran's hearing loss in the left ear was documented as pre-existing in the lower frequencies and noise exposure is not known to produce degradation to the thresholds in the low frequency regions.  Thus, he opined that the left ear hearing loss would not have been exacerbated by the Veteran's service.  

The Board finds that the June 2010 examiner's opinion is highly probative and persuasive.  The examiner thoroughly reviewed and discussed all the evidence and performed a full audiological examination on the Veteran.  Furthermore, the examiner provided a clear and well-supported rationale and explanation.  The June 2010 VA examiner's opinion further reflects that the Veteran's current loss of his left ear higher frequency range, which was more susceptible to noise, was not related to service. 

Again, the most probative evidence regarding the etiology of the Veteran's left ear hearing loss is the June 2010 examiner's opinion.  The examiner noted that post-service the Veteran reported that he worked in the construction industry building condos for approximately 2 years, and 1 year on construction of outlet malls, without the use of hearing protection.  The examiner further noted that the Veteran reported work in general maintenance and landscaping work with use of some power tools when needed.  

The examiner opined that the Veteran's left ear hearing loss followed that which had been documented for the right ear.  The examiner explained that such high frequency configuration corresponded between the two ears, thus, the etiology of hearing loss would be the same.  The examiner explained that as a result of the above noted evidence, the nexus between the hearing loss in the right ear and the Veteran's noise exposure in service could not be made.  Thus, the examiner concluded that a nexus between the Veteran's left ear hearing loss and in service noise exposure could also not be made.   

The examiner's opinion in this regard is consistent with the record.  In May 2007, a VA audiologist, after reviewing the record and examining the Veteran, determined that the Veteran had significant post-service noise exposure and the Veteran's hearing loss was less likely than not related to military service.  

Furthermore, the bases of the June 2010 and May 2007 VA examiner's opinion that the Veteran's current hearing loss is related to post-service noise exposure are consistent with the record.  During the Veteran's May 2007 audiological examination, the Veteran reported that post-service he worked in construction using power tools and a chain saw for approximately 35 years, only wearing hearing protection for the last 10 years.  He elaborated during his June 2010 examination, reporting he worked in general maintenance and landscaping work.  The Veteran contended that he worked in a home maintenance business and construction since discharge from service, usually without hearing protection.  The Veteran also testified during the December 2009 video hearing that he would use a circular saw or other power tools during the course of business, whenever they were needed, for example when he was repairing steps. 

Also, the Veteran is not competent to render a medical opinion on the relationship of his hearing loss to his period of service, over 35 years prior.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a determination is medical in nature.  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Also, any assertions that the Veteran's left ear hearing loss began in-service are not credible.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statements regarding the onset of his hearing loss have been inconsistent.  The Veteran claimed in his May 2007 examination that his hearing loss has been long standing, but could not be specific as to the exact onset, but in his December 2009 video hearing the Veteran asserted he starting noticing his hearing loss in the latter part of serving in the Navy because he would have to start asking people to repeat themselves.  The record shows that the Veteran filed a claim for a back injury in May 1975, but not for hearing loss.  He waited until October 2006 to file a hearing loss claim.  The fact that the Veteran filed a claim for an in-service back injury in 1975, but did not file a claim for hearing loss until October 2006 weighs against his credibility that his hearing loss began in service and continued until he filed his claim.   

The evidence thus weighs against a finding that the Veteran's left ear hearing loss was aggravated in-service.  Accordingly, service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.


Tinnitus

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's tinnitus was not incurred in and is not related to active service.  As noted above, the Veteran's service treatment records are silent as to any reports of hearing problems other than his pre-existing left ear hearing loss that was reported on his entrance examination.  The service treatment records do not establish a diagnosis of tinnitus.  Post-service medical records do not show the Veteran reported symptoms of tinnitus until his October 2006 claim.  

There is competent and credible evidence that shows that the tinnitus did not manifest in service and is not related to active service.  The Board finds that the June 2010 audiologist's opinion is the most probative evidence.  The Board finds it to be persuasive for the reasons noted above.  Although the examiner opined that there is no subjective or objective way to either prove or disprove the presence or absence of tinnitus, he explained that there were discrepancies in the Veteran's report to various examiners as to whether the tinnitus occurred during service or whether it was resolved by decreasing his salt intake in the 1980's and resumed at a later date.  With such variances and without any reports of tinnitus prior to 2007 to any medical provider, the examiner opined that it was less likely than not that the Veteran's tinnitus was related to his military service. 

While the Veteran is competent to report that current ringing in his ears began in-service and continued until he filed his claim, to the extent that he asserts this, the evidence does not show he is credible.  Specifically, the Veterans statements are inconsistent as to the onset and duration of tinnitus.  

During the Veteran's March 2007 VA audiological examination, the Veteran reported intermittent onset of tinnitus during service.  During his May 2007 VA examination, the Veteran reported he was not experiencing tinnitus at the time of the examination, but stated he began to notice some ringing in service that persisted for a significant period of time.  However, he claimed he cut down on his salt intake in the 1980's and the tinnitus resolved.  During the December 2009 VA video hearing, the Veteran contended that he did not know exactly when he first noticed tinnitus symptoms, but that onset "dates quite awhile back."  During his June 2010 VA audiological examination, the Veteran reported his tinnitus began during Vietnam, with no specific circumstance of onset.  Based on these inconsistent statements, the Board finds that the Veteran's statements regarding the onset of tinnitus in service with continuous symptoms thereafter are not credible. 

Thus, the evidence weighs against a finding that the Veteran's tinnitus was incurred in or is related to service.  Accordingly, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied. 




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


